DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 6/7/22 have been received. Claims 1, 5, 8-10, 12-14, 16, and 19 have been amended.
Claim Objections
3.	Claim 16 is objected to because of the following informalities:  the limitation “(*SiHy) where 1≤y≤3” in line 5 and “*SiHy” in line 7 includes drafting errors. For the purpose of this Office Action, the limitations have been interpreted as “(*SiHx) where 1≤x≤3”  and “*SiHx”.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1-15 is withdrawn because the Applicant amended the claims.
5.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 16-19 is withdrawn because the Applicant amended the claim.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claim(s)  16-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Adireddy et al. (US2020/0115397).
Regarding claim 16, Adireddy discloses a method ([0067], Fig. 1) comprising: reacting, in a mixture([0067]), a silicon nanoparticle (Si NP) with a reactant([0067]), wherein: the Si NP has a silicon core([0051], [0067]), the silicon core has an outer surface comprising a silicon-hydrogen group (*SiHx) where 1≤x≤3 ([0051]), *Si is a silicon atom on the outer surface of the Si NP([0051]), the reacting results in a converting of a portion of the * SiHX to produce a functionalized silicon nanoparticle comprising * SiH3-x Rx ([0057]-[0058]), R is a ligand comprising at least one of -O-R', -C-R', -N-R', -Si-R', or -S-R', R' is a functional group derived from the reactant, and the reactant comprises at least one of a carbonaceous compound, an organic compound, or an inorganic compound([0057]-[0058], [0069]-[0073]).  
Regarding claim 17, Adireddy discloses all of the claim limitations as set forth above. Adireddy further discloses the reactant comprises at least one of an alkenyl group, an alkynyl group, a carbonyl group, an aromatic, a halo group, an ester, an ether, an epoxide, a carboxylic acid, a carboxylate, an aldehyde, an alcohol, an alkoxide, a peroxide, an amine, an amide, an imine, an imide, a diimide (azo group), a nitrile, a cyanate, a nitroso, an oxime, a nitro, a thiol, a thiolate, a sulfonyl, a sulfonic acid, a sulfonate, a sulfonamide, a phosphonic acid, a thiol carbonyl, or a phosphonate ([0069]-[0073]).  
Regarding claim 18, Adireddy discloses all of the claim limitations as set forth above. Adireddy further discloses R' comprises at least one of an alkyl group, an alkenyl group, an alkynyl group, a carbonyl group, an aromatic, a halo group, an ester, an ether, a carboxylic acid, a carboxylate, an aldehyde, an alcohol, an alkoxide, an amine, an amide, an imine, an imide, a diimide (azo group), a nitrile, a cyanate, a nitroso, an oxime, a nitro, a thiol, a thiolate, a sulfonyl, a sulfonic acid, a sulfonate, a sulfonamide, a phosphonic acid, a phosphonate, or a thiol carbonyl([0057]-[0058]).
  Regarding claim 19, Adireddy discloses all of the claim limitations as set forth above. Adireddy further discloses the reactant comprises at least one of N-methyl-2-pyrrolidone, 1-hexene, 1-hexanol, 1-hexanethiol, 1- dodecene, 1-dodecanol, 1-dodecanethiol, 1-octadecene, 1-octadecanol, 1-octadecanethiol, polyethylene glycol methyl ether, polyethylene oxide vinyl ether, phenol, aniline, benzoic acid, benzaldehyde, styrene, 2-naphthol, 2-vinylnaphthalene, 2-naphthalenemethanol, 4- vinyl biphenyl, 4-phenyl phenol, 4-biphenyl methanol, 4-biphenyl carboxaldehyde, 4- terphenylol, 4-terphenyl thiol, 4-phenylazophenol, polyacrylic acid, polyacrylonitirile, polyethylene oxide, acrylic acid, lithium acrylate, benzene-1,4- dicarboxaldehyde, benzene-1,3-dicarboxaldehyde, benzene-1,3,5-tricarboxaldehyde, 4- formylbenzoic acid, 4-(4-formylphenoxy)benzaldehyde, tris(4-formylphenyl)amine, 2,5- thiophenedicarboxaldehyde, 2,6-pyridinedicarboxaldehyde, thieno[3,2-b]thiophene-2,5- dicarboxaldehyde, or 2,5-dimethoxybenzene-1,4-dicarboxaldehyde ([0069]-[0073]).  
Allowable Subject Matter
9.	The following is a statement of reasons for the indication of allowable subject matter:  Previously indicated allowable subject matter was incorporated into  independent claim 1, thus rendering it also allowable.  The reasons for allowance are substantially the same as provided in the Office Action mailed 2/22/22 and apply herein.
Response to Arguments
10.	Applicant’s arguments, see page 8, lines 13-17, filed 6/7/22, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claims 1-15 has been withdrawn. 
11.	Applicant's arguments filed 6/7/22 have been fully considered but they are not persuasive with regards to claims 16-19. 
Applicant’s argument:  “ In addition, the Applicant respectfully maintains that independent claims 2-6 and 8-19 are patentable over Adireddy at least by virtue of their dependencies on claim 1, as well as their additionally recited features.”
Examiner’s answer:  It is noted claim 16 is not dependent on claim 1 and is an independent claim.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724